DETAILED ACTION
This is a response to the Amendment to Application # 16/251,151 filed on December 22, 2020 in which claims 1, 2, 6-10, 15-17, and 20 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on December 22, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which claims 17-20 are rejected under 35 U.S.C. § 112(b) and claims 1-20 are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claim 8 recites a “computer-implemented method” including the steps “ranking, by the processor, formatting attributes of the second instance of the particular textual elements” and “in response to receiving, by the processor, second user input that identifies a selected formatting attribute 
Each of these limitations are conditional limitations. Regarding the “ranking” step, formatting attributes are not inherent or required for text elements, and, therefore, text elements may not have any formatting attributes. Thus, if no formatting attributes are present, the ranking step does not occur.
Further, regarding the “in response to” step, this language is equivalent to “if” and the present claim does not affirmatively require receiving a second user input that identifies a selected formatting attribute from the ordered list, which also renders this step conditional. 
The broadest reasonable interpretation of this limitation does not require the claimed ranking or applying to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735 at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).
	
Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 8 is the least restrictive claim of the independent claims. Appropriate correction is required.

s 1, 8, and 17 are objected to because of the following informalities:  these claims include the phrase “receiving second user input” or similar that is grammatically awkward and lacks the appropriate article prior to “second user input.”  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 17-20, these claims recite a plurality of “circuit[s] to” perform various functions. These limitations are subject to two, mutually exclusive interpretations. Specifically, the examiner cannot determine if the recited “circuit[s] to” are intended to invoke 35 U.S.C. § 112(f). 
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
In order to comply with the broadest reasonable interpretation doctrine (See MPEP § 2111), the examiner shall interpret these claims as NOT invoking 35 U.S.C. § 112(f). Should Applicant intend to 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Vera Chen; 2 Quick Ways to Select Texts with Similar or Same Formatting in Your Word Document; December 5, 2016; DataNumen Inc.; www.datanumen.com/blogs/2-quick-ways-select-texts-similar-formatting-word-document/; 10 Pages (hereinafter Chen) in view of Matteson et al., US Publication 2016/0307347 (hereinafter Matteson), which incorporates Kaasila et al., US Publication 2012/0097842 (hereinafter Kaasila) by reference at Matteson Page 5, Paragraph 35, both Matteson and Kaasila cited on the Information Disclosure Statement dated January 18, 2019.

Regarding claim 1, Chen discloses a non-transitory machine-readable medium encoded with instructions that, when executed by one or more processors, cause a process to be carried out for beautifying an electronic document comprising text that is organized in a plurality of sections, the process comprising “receiving first user input that defines a selection of text from the electronic document” (Chen 3, Step 6) by “select[ing] a text” within a Microsoft word document. Additionally, Chen discloses “classifying at least a portion of the selection of selected text as a first instance of a particular textual element, wherein the electronic document includes the first instance of the particular textual element and a second instance of the particular textual element” (Chen 4, Step 10) by classifying all instances of text, including a first and second instance, with “similar formatting.” Further, Chen discloses “wherein the first and second instances of the particular textual element each comprise different text, and wherein the first and second instances of the particular textual element each have different sets of formatting attributes”(Chen 5) where the first instance does not contain the text “END-USER” and “AGREEMENT” in the second instance, making the two instances comprise different text and the second instance include all caps formatting, making the two instances have different sets of formatting attributes. Moreover, Chen discloses “presenting an ordered list of at least a portion of the … set of formatting attributes …” (Chen 4) by disclosing the Microsoft Word user interface include the ordered list of styles (i.e., a set of formatting attributes). Finally, Chen discloses “in response to receiving second user input that identifies a selected formatting attribute from the ordered list, applying the selected formatting attribute to the first instance of the particular textual element” (Chen 4, Step 10) by disclosing that the user may “conveniently reformat the texts,” which one of ordinary skill in the art prior to the effective filing date of the present invention would have recognized includes the selection of a style from the list of styles.
Chen does not appear to explicitly disclose “ranking the set of formatting attributes of the second instance of the particular textual element; presenting an ordered list of at least a portion of the ranked set of formatting attributes of the second instance of the particular textual element.” (Emphasis added).
However, Matteson discloses a computer program for beautifying a document including instructions for “ranking the set of formatting attributes of the second instance of the particular textual element” (Matteson ¶ 19) where font parings 106 and 108 (i.e., formatting attributes) are ranked higher than parings 110 and 112 by being selected to be remain on the display.
Additionally, one of ordinary skill in the art would have recognized that when Matteson was combined with Chen, the presented attributes of Chen would be ranked according to the teachings of Matteson. Thus, the combination of Chen and Matteson at least teaches and/or suggests the claimed limitation “presenting an ordered list of at least a portion of the ranked set of formatting attributes of the second instance of the particular textual element,” rendering it obvious. 
Chen and Matteson are analogous art because they are from the “same field of endeavor,” namely that of document style modification. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chen and Matteson before him or her to modify the attribute presentation of Chen to include the ranking system of Matteson.
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Chen teaches the “base device” for adjusting text style and formatting. Further, Matteson teaches the “known technique” for providing a ranked list of attributes that may be selected that is 
	
Regarding claim 8, it merely recites a method performed by the medium of claim 1. The method comprises executing computer software modules for performing the various functions. The combination of Chen and Matteson comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1. Additionally, the examiner notes that the broadest reasonable interpretation of the final limitation does not require the “applying” to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735 at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Regarding claim 17, it merely recites a system encompassed by the medium of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Chen and Matteson comprises computer software modules for performing the same functions. Thus, claim 17 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 19, the combination of Chen and Matteson discloses the limitations contained in parent claims 1 and 17 for the reasons discussed above. In addition, the combination of 

Regarding claims 3 and 10, the combination of Chen and Matteson discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, the combination of Chen and Matteson discloses “wherein classifying the portion of the selection of text comprises applying a heuristic rule to classify the portion as the first instance of the particular textual element” (Matteson ¶ 28) by giving examples of using a series of rules to process the text and a heuristic is merely a series of rules to accomplish a task.

Regarding claims 4 and 11, the combination of Chen and Matteson discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, the combination of Chen and Matteson discloses “wherein ranking the formatting attributes is at least partially based on selection of one or more of the formatting attributes by a given user when beautifying other electronic documents” (Matteson ¶ 100) by basing the rankings on the popularity of a given selection.

Regarding claims 5 and 12, the combination of Chen and Matteson discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, the combination of Chen and Matteson discloses “a first user provides the first user input.” (Chen 3, Step 6). Further, the combination of Chen and Matteson discloses “ ranking the formatting attributes is at least partially based on selection of one or more of the formatting attributes by a second user while beautifying other by basing the rankings on the popularity of a given selection.

Regarding claims 6 and 15, the combination of Chen and Matteson discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, the combination of Chen and Matteson discloses “receiving third user input that defines a second selection of text from the electronic document; classifying at least a portion of the second selection of text as a second textual element that forms part of the electronic document; and in response to receiving fourth user input that identifies a user-chosen formatting attribute for the second textual element, applying the user-chosen formatting attribute to the second textual element” (Chen 3-5) by repeating this process for multiple text selections.

Regarding claims 7 and 16, the combination of Chen and Matteson discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, the combination of Chen and Matteson discloses “receiving third user input that defines a second selection of text from the electronic document; classifying at least a portion of the second selection of text as a second textual element that forms part of the electronic document; in response to receiving fourth user input that identifies a user-chosen formatting attribute for the second textual element, applying the user-chosen formatting attribute to the second textual element” (Chen 3-5) by repeating this process for multiple text selections. Further, the combination of Chen and Matteson discloses “compiling a set of formatting attributes associated with the electronic document, wherein the set of formatting attributes by compiling the list of font parings.

Regarding claim 9, the combination of Chen and Matteson discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, the combination of Chen and Matteson discloses “wherein the selection of text is classified as a plurality of different textual elements” (Chen 4-5) because one of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that in order to determine “similar” formatting, each character of the selected text must be analyzed for its formatting attributes because, as shown with the identified second instance, some text selections contain attributes that do not apply to ever character in the selection. Thus, Chen is classifying the selected text as a plurality of characters (i.e., different textual elements).

Regarding claim 18, the combination of Chen and Matteson discloses the limitations contained in parent claim 17 for the reasons discussed above. In addition, the combination of Chen and Matteson discloses “a selected attribute highlighting circuit to highlight the second instance of the particular textual element” (Chen 5) by disclosing the user interface with the second instance highlighted.

Regarding claim 20, the combination of Chen and Matteson discloses the limitations contained in parent claim 17 for the reasons discussed above. In addition, the combination of Chen and Matteson discloses “the selected text receiving circuit is further to receive third user input that defines a second selection of text from the electronic document; the selected text classifying circuit is further to classify at least a portion of the second selection of text as a second textual element that forms part of the electronic document; the selected attribute receiving circuit is further to receive fourth user input that identifies a user-chosen formatting attribute for the second textual element; and the selected attribute by repeating this process for multiple text selections.

Response to Arguments
Applicant’s arguments, see Remarks 11, filed December 22, 2020, with respect to the objections of claims 17-20 have been fully considered and are persuasive because the examiner agrees that an objection “is not [] appropriate” for these claims. Therefore, the objection has been withdrawn. However, upon further consideration, these claims are now rejected under 35 U.S.C. § 112(b).

Applicant’s arguments, see Remarks 11-17, filed December 22, 2020, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Chen in view of Matteson.

Applicant's arguments, See Remarks 11, filed December 22, 2020, with respected to the objection to claims 1-20 have been fully considered but they are not persuasive because claim 8 is still the broadest claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Ben-Aharon et al., US Publication 2016/0371312, System and method for ranking the formatting of selected text elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176